DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on 5/17/2022 is acknowledged. 

Claim 10 is rejoined. 

Thus, claims 1-7 are withdrawn as being drawn to non-elected inventions.


Claim Rejections - 35 USC § 112

Claims 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 is referring to viral infections, “HSV-1” and “HSV-2”. Applicant is required to completely spell out what is meant by “HSV-1” and “HSV-2”. Claim 9 is dependent on itself. Claims 10-17 are all rejected since they are dependent on a claim (claim 9) which is dependent on itself, thus they are also confusing by definition. Thus, claims 9-17 carry no patentable weight since claim 9 is dependent on itself which makes all of the claims that depend from it (claims 10-17) improper and thus carry no patentable weight since they are dependent on a claim that cannot carry patentable weight since claim 9 is dependent on itself.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/011785 (hereafter ‘785)  in combination with WO 2012/082750 (hereafter ‘750).

‘785 teaches that CBD is well known in the art to be used to treat HSV-1 and HSV-2, see pages 2-3, 5, 11, 12.

‘750 teaches that brassinosteroids are used to treat HSV-1 and HSV-2, see pages 2, 6, 7, 16.


It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit since each is well known in the art for the same purpose and for the following reasons:  In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court reaffirmed "the conclusion that when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976)).  The Supreme Court also emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  The Supreme Court thus implicitly endorsed the principle, stated in In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980) (citations omitted), that:  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art.  


Therefore, since cannabinol (cannabinoid) and brassinosteroids were both known at the time the invention was made to both be used to treat HSV-1 and HSV-2, then it would have been obvious at the time the invention was made to put the two ingredients together to treat HSV-1 and HSV-2. 

Claims 9-17 carry no patentable weight since claim 9 is dependent on itself which makes all of the claims that depend from it (claims 10-17) improper and thus carry no patentable weight since they are dependent on a claim that cannot carry patentable weight since claim 9 is dependent on itself.

In the event it is seen that claims 9-17 carry patentable weight (which is NOT being admitted) then it would have been obvious to use the composition orally or on the skin since both references clearly indicate topical application and oral form is simply an alternative and common route of administration. ‘785 teaches that 1-50 % weight percent of cannabinoids are used. ‘750 teaches oral administration, see page 27. Page 2 of ‘785 teaches oral administration. It would have been obvious to use 0.01 to 5 % of brassinosteroid since ‘750 teaches such low amounts as 0.01 micromole and 0.1 mg/kg, see page 6. ‘785 teaches plant extracts. Note both references teach cream form. Claim 16 is confusing because it is not clear if claim 16 intends to pick from all of claim 15 or not. Further it is confusing since claim 16 depends from claim 9 which does not mention “amino acids, peptides, proteins, or combinations thereof”. 
 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967. The examiner can normally be reached M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655